The defendant had issued to one Bochow and his wife a policy indemnifying them against loss on account of injuries suffered by any person within or upon certain premises of which they were the owners. The plaintiff, ninety-five years of age, who resided with the Boehows, was injured through the collapse of a chair on which she had leaned for support. She sued the Boehows and the insurance company defendant, but later withdrew from the case on the ground of lack of co-operation. An inquest was taken and judgment entered in favor of plaintiff. Execution was issued and returned unsatisfied, whereupon the plaintiff brought this action under section 109 of the Insurance Law. The jury rendered a general verdict in favor of plaintiff. From the judgment entered thereon, in amount $4,165.28, and from the order denying its motion for a new trial, defendant appeals. Judgment and order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ.